Citation Nr: 0032085	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for powder burns of the 
face.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  

4.  Entitlement to an initial compensable disability 
evaluation for a shell fragment wound scar of the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the claims for 
service connection for a skin condition, residuals of burns 
to the face, and a psychiatric condition other than PTSD, 
based on a finding that the claims were not well grounded.  
The RO also granted service connection for a shell fragment 
wound scar on the neck, and evaluated the condition as 
noncompensable in the May 1997 rating decision.  During the 
course of the veteran's appeal, service connection was 
granted for PTSD.  

In written argument submitted to the Board in October 2000, 
the veteran's representative raised the issue of entitlement 
to service connection for substance abuse.  However, this 
matter is not currently in appellate status and is referred 
to the RO for appropriate action.  


REMAND

The veteran seeks a higher initial evaluation for his scar of 
the neck, as well as service connection for a skin condition, 
residuals of burns to the face, and a psychiatric condition 
other than PTSD.  

Before addressing the central issues, the Board notes that on 
November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board has reviewed the veteran's claims currently on 
appeal in light of the new Act as well as in light of 
existing caselaw, and concludes that additional RO action is 
necessary prior to Board review in order to avoid prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  

I.  Service Connection Claims

The Board notes that additional procedural action is required 
in light of the recent changes prior to Board review.  The 
claims were denied in the May 1997 rating decision as not 
well grounded.  As noted, the requirement for a well-grounded 
claim has been eliminated.  The veteran has alleged that he 
was exposed to Agent Orange in Vietnam, and he is apparently 
attempting to allege that his skin condition is related to 
that exposure.  This has not been addressed fully by the RO.  
Moreover, a VA examination for eyes performed in August 1998 
indicated that the veteran suffers from lachrymal 
insufficiency of both eyes.  It appears that the veteran is 
asserting that his eyes were affected when his face was 
allegedly burned in service.  The RO should address whether 
this diagnosis is relevant to this contention and in light of 
the provisions of 38 U.S.C.A. § 1154(b) determine whether 
further examination is necessary.  Additionally, while he has 
alleged treatment from a psychiatrist for depression related 
to service at General Hospital, he has not provided details 
of dates of treatment or identified an actual place he was 
treated.  Again, the RO should determine whether additional 
examination is necessary to substantiate this claim in light 
of the recent statutory changes.  Finally, records from the 
Social Security Administration indicate that the veteran is 
in the process of filing a disability claim or has been 
determined by that agency to be disabled.  Records of any 
treatment associated with that claim may be helpful.   

II.  Initial Evaluation Claim

With regard to the neck scar, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

The Board notes that the veteran's claim for an initial 
compensable evaluation for the shell fragment wound scar is a 
disagreement with the initial rating following a grant of 
service connection.  As such, the VA must attempt to obtain 
all such medical evidence as is necessary to evaluate the 
severity of the veteran's disability from the effective date 
of service connection through the present.  Fenderson v. 
West, 12 Vet. App. 119, 127 (1999), citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history.").

The veteran has indicated that the neck scar is productive of 
pain in the area of the scarring, deformity, and pain when he 
turns his neck.  He argues that a higher rating is in order 
because of the degree of pain and tenderness and functional 
limitation with use.  The veteran testified that the scar 
tends to limit his ability to turn his neck.  

In essence, the veteran urges that his condition is 
productive of various disabilities, and that they essentially 
should be considered separately.  In this regard, except as 
otherwise provided in the VA's Schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000).  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The U. S. Court of Appeals for 
Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 
(West 1991) as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14 (2000).  In Esteban, 
the Court ruled that the veteran, who had residuals of injury 
to the right side of his face, was entitled to separate 
ratings for disfigurement, a painful scar, and muscle injury.  
Thus, as a matter of law, the appellant was entitled to 
combine his 10 percent rating for disfigurement under 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2000) with an 
additional 10 percent rating for tender and painful scars 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000), and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under 38 C.F.R. § 4.71a, Diagnostic Code 
5325 (2000).  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.

The Board finds that review of the veteran's claim for an 
initial compensable evaluation for shell fragment wound scar 
of the neck at this juncture would be premature in light of 
the fact that the RO has not given consideration to whether 
the veteran should receive separate ratings for his condition 
pursuant to Esteban.  

Accordingly, the case is remanded for the following action:

1.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected residuals of shell 
fragment wound to the neck currently 
identified only as a scar.  The claims 
folder and a copy of this Remand should 
be made available to the examiner for 
review.  All indicated studies, should be 
performed.  The examiner should report 
all findings related to the service-
connected condition in detail.  The 
examiner should also describe the degree 
of disfigurement caused by the service-
connected disability and indicate whether 
the disability at issue could be 
characterized as moderately or severely 
disfiguring.  The examiner should also 
indicate whether the scars produce a 
marked and unsightly deformity, and 
he/she should indicate whether there is 
tissue loss and cicatrization along with 
marked discoloration, color contrast or 
the like.  The examiner should state 
whether any of the residual scarring is 
painful and tender on objective 
demonstration.  The examiner should 
indicate whether there are any other 
identifiable residuals of the shell 
fragment wound of the neck.  The claims 
folder must be made available to and 
reviewed by the examiner.  A complete 
rationale for each opinion expressed must 
be provided.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  In the context of the above 
development, the veteran should be asked 
to identify any pertinent treating 
sources, and to sign release forms to 
enable VA to attempt to obtain copies of 
treatment records for review.  The RO 
should, upon securing the release forms, 
request these records.

4.  The RO should attempt to obtain any 
records from the Social Security 
Administration relevant to the issues on 
appeal.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration of the new law outlined 
above as well as Esteban v. Brown, 6 Vet. 
App. 256, 262 (1994), where applicable.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  The appellant has the right to submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



